MEMORANDUM OF DECISION.
After a fire at the Red Rooster Restaurant, in Brunswick, the Defendant, Gary Kennedy, was convicted of two counts of arson, 17-A M.R.S.A. § 802 (Pamph.1980), in a jury trial in Superior Court (Cumberland County). On his appeal here, the Defendant challenges the sufficiency of proof of these offenses.
We conclude that upon this record the jury could rationally find beyond a reasonable doubt all the elements of both counts of arson. We find no merit whatsoever in the only other issue raised by the Defendant on this appeal.
The entry is:
Judgment affirmed.
All concurring.